Title: 8th.
From: Adams, John Quincy
To: 


       Pickman returned last evening from Salem. The votes in that Town, and in several others from which accounts have been received, are equally favorable or more so, than they were in this Town, to Mr. Hancock, and General Lincoln. I called and passed an hour or two at Mrs. Hooper’s in the evening: Miss Cazneau was there. Came home early in the evening.
       
        Belinda next advanc’d with rapid stride
        A compound strange, of Vanity and Pride
        Around her face no wanton Cupids play,
        Her tawny skin, defies the God of Day.
        Loud was her laugh, undaunted was her look,
        And folly seem’d to dictate what she spoke.
        In vain the Poet’s and musician’s art,
        Combine to move the Passions of the heart,
        Belinda’s voice like grating hinges groans,
        And in harsh thunder roars a lover’s moans.
       
      